EXHIBIT 10.19

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), dated as of December 2, 2011,
(the “Effective Date”) by and among GlobalSCAPE, Inc., a Delaware corporation
(“Parent”), TappIn, Inc., a Delaware corporation f/k/a/ HomePipe Networks Inc.
(“Employer” or the “Company”), and Chris A. Hopen (“Employee”).

R E C I T A L S:

WHEREAS, pursuant to the terms of that certain Agreement and Plan of Merger
dated as of December 2, 2011 (the “Merger Agreement”) by and among Parent, HP
Acquisition Corporation, a Delaware corporation and wholly-owned subsidiary of
Parent (“Sub”), the Company and the Stockholders’ Representative named therein,
Sub will merge with and into the Company;.

WHEREAS, as a result of the Merger (as defined in the Merger Agreement),
Employer is a wholly-owned subsidiary of Parent; and

WHEREAS, Section 7.02 of the Merger Agreement provides that Employer and
Employee shall execute and deliver this Agreement at the Closing;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

Section 1. Employment. Employer hereby employs Employee, and Employee hereby
accepts employment, upon the terms and subject to the terms and conditions of
this Agreement. Unless otherwise consented to by the Board of Directors of
Parent, Employee’s principal place of employment shall be at the Company’s
headquarters in Seattle, Washington.

Section 2. Duties. During the Term (as defined below), Employee shall be
employed as President of Employer. Employee shall report to the Chief Operating
Officer of Parent. Employee agrees to diligently and honestly exercise his
business judgment in the discharge of the duties as are customary to this
position as those duties are determined from time to time by the Chief Operating
Officer of Parent and to fully comply with all laws and regulations pertaining
to the performance of this Agreement, all ethical rules, Parent’s Code of
Business Conduct & Ethics for Members of the Board of Directors and Executive
Officers as well as any and all policies, procedures and instructions of Parent
including, but not limited to, the provisions of Section 304 of the
Sarbanes-Oxley Act of 2002. Employee agrees to devote his full work time and
best efforts to the performance of the duties as an employee of Employer;
provided, however, that Employee shall not be precluded from engaging in
non-profit activities (such as serving on the boards of trade and industry
associations, or religious, charitable or other community organizations), as
long as such activities do not unreasonably interfere with Employee’s duties and
responsibilities as President of Employer. Employee will not, during the Term,
directly or indirectly, engage in any other business, either as an employee,
employer, consultant, principal, officer, director, advisor, or in any other
capacity, either with or without

 

1



--------------------------------------------------------------------------------

compensation, without the prior written consent of the Employer. Employee shall
also comply with all reasonable rules and regulations and policies now in effect
or as subsequently modified, governing the conduct of Parent’s employees,
including policies relating to insider trading and reporting obligations
intended to comply with the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

Section 3. Term. The term of employment of Employee hereunder shall be beginning
the date hereof and ending on December 31, 2014, or such earlier date on which
this Agreement is terminated (the “Term”). This Agreement may be terminated
prior to the end of the Term pursuant to Section 6 below.

Section 4. Compensation and Benefits. In consideration for the services of
Employee hereunder, Employer shall compensate Employee as follows:

(a) Base Salary. Until the termination of Employee’s employment hereunder (but
subject to any severance or other payment to which Employee may be entitled
pursuant to this Agreement or otherwise following termination of his
employment), Employer shall pay Employee a base salary of $200,000 annually (the
“Base Salary”) effective as of the Effective Date, payable in accordance with
the regular payroll practices of Parent for executives, less such deductions or
amounts as are required to be deducted or withheld by applicable laws or
regulations and less such other deductions or amounts, if any, as are authorized
in writing by Employee. Such Base Salary shall be reviewed at least annually by
the Compensation Committee of the Board of Parent (the “Committee”), and may be
increased in the sole discretion of the Committee, but not decreased (any
increased amount thereupon being the Base Salary hereunder).

(b) Stock Option Plan. Employee shall be granted options to purchase a total of
125,000 shares of common stock, par value $0.001 per share, of Parent (“Stock
Options”), under the GlobalSCAPE, Inc. 2010 Employee Long-Term Equity Incentive
Plan (the “Plan”) and pursuant to the terms of the Stock Option Agreement in
substantially the form used by Parent in connection with the grant of stock
options to its officers and executives, a copy of which is attached as Exhibit A
hereto. The per share exercise price under the Stock Option shall equal the
price established pursuant to the Plan, which price satisfies one of the safe
harbors for granting stock options under regulations adopted pursuant to
Section 409A of the Code.

(c) Paid Time Off. Employee shall be entitled to Paid Time Off (PTO) in
accordance with Parent’s policies for officers and executives, as they may be
modified from time to time during Employee’s employment hereunder, provided that
Employee will have no less than fifteen (15) days of PTO during each year of
this Agreement, but not more than (25) days of paid PTO during each one year
term accruing bi-weekly and calculated on tenure. PTO days shall be scheduled in
advance and must be taken at such time or times as approved by the Board.

(d) Group Insurance and Other Benefits. Employee shall be entitled to receive
the same benefits Parent makes generally available to their officers and
executives, including, without limitation, participation in Parent’s group
health, life and disability programs, and Employee’s entitlement to and
participation in such benefits programs shall be at the same rates which are
available to Employer’s other executives and officers.

 

2



--------------------------------------------------------------------------------

(e) Savings Plans. Employee shall be entitled to participate in Parent’s 401(k)
plan, or other retirement or savings plans as are made available to Parent’s
other executives and officers and on the same terms which are available to
Parent’s other executives and officers.

Section 5. Expenses. Employer will reimburse Employee for expenses related to
the performance of his duties in accordance with its reimbursement policies for
executives and officers in effect from time to time.

Section 6. Defined Terms Relating to Termination. The following capitalized
terms used in this Agreement shall have the meanings set forth in this
Section 6:

(a) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if (a) any “person” or “group” (as such terms
are used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act as in effect
on the date hereof, except that a person shall be deemed to be the “beneficial
owner” of all shares that any such person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants,
options or otherwise, without regard to the sixty-day period referred to in such
Rule), directly or indirectly, of securities representing 50% or more of the
combined voting power of Parent’s then outstanding securities; provided,
however, that if Thomas W. Brown and/or David Mann acquire, directly or
indirectly, securities representing 50% or more of the combined voting power of
Parent’s then outstanding securities it shall not be deemed a Change in Control,
(b) any person or group (other than Thomas W. Brown or David Mann or entities
controlled by either) shall make a tender offer or an exchange offer for 50% or
more of the combined voting power of Parent’s then outstanding securities,
(c) at any time during any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constituted the board of directors of Parent and any
new directors, whose election by the board of directors of Parent or nomination
for election by Parent’s stockholders was approved by a vote of at least
two-thirds (2/3) of Parent’s directors then still in office who either were
Parent’s directors at the beginning of the period or whose election or
nomination for election was previously so approved (“Current Directors”), cease
for any reason to constitute a majority thereof, (d) Parent shall consolidate,
merge or exchange securities with any other entity and the stockholders of
Parent immediately before the effective time of such transaction do not
beneficially own, immediately after the effective time of such transaction,
shares or other equity interests entitling such stockholders to a majority of
all votes (without consideration of the rights of any class of stock or other
equity interests entitled to elect directors by a separate class vote) to which
all stockholders of the corporation or owners of the equity interests of any
other entity issuing cash or securities in the consolidation, merger or share
exchange would be entitled for the purpose of electing directors or where the
Current Directors immediately after the effective time of the consolidation,
merger or share exchange would not constitute a majority of the board of
directors or similar governing body of the corporation or other entity issuing
cash or securities in the consolidation, merger or share exchange, or (e) any
person or group acquires all or substantially all of Parent’s assets.

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of (1) an acquisition of Parent’s securities by, or
any consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation,

 

3



--------------------------------------------------------------------------------

merger or exchange of securities, was a “subsidiary,” as such term is defined
below. For these purposes, the term “subsidiary” means (i) any corporation,
limited liability company or other entity of which 80% of the capital stock or
other equity interests of such entity is owned, directly or indirectly, by
Parent and (ii) any unincorporated entity in respect of which Parent has,
directly or indirectly, an equivalent degree of ownership or (2) an acquisition,
directly or indirectly, of Company securities by Thomas W. Brown or David Mann.

(b) Disability. For purposes hereof, “Disability” shall be deemed to exist if
Employee (A) meets the definition of either “totally disabled” or “total
disability” (or terms with like meaning) under the terms of Parent’s long-term
disability benefit program, and (B) is suffering from any medical or mental
condition that in the Board’s reasonable opinion would prevent him from carrying
out his normal duties. Any refusal to submit to a reasonable medical examination
by an independent physician to determine whether Employee is so totally disabled
shall be deemed to constitute conclusive evidence of his disability. The
determination of such physician made in writing to Parent and to Employee shall
be final and conclusive for all purposes of this Agreement. Termination by the
Company or by Employee of his employment based on “Disability” shall be deemed
to have occurred if, within thirty (30) days after written Notice of Termination
(as hereinafter defined) is given, Employee shall not have returned to the
full-time performance of his duties.

(c) Retirement. Termination by the Company or Employee of his employment based
on “Retirement” shall mean termination in accordance with Parent’s retirement
policy, generally applicable to its salaried employees or in accordance with any
retirement arrangement established with Employee’s consent.

(d) Cause. Termination by the Company of Employee’s employment for “Cause” shall
mean termination upon:

(i) the continued failure by Employee to substantially perform his duties with
the Company (other than any such failure resulting from his incapacity due to
Disability or any such actual or anticipated failure resulting from termination
by Employee for Good Reason) after a written demand for substantial performance
is delivered to Employee by the Board, which demand specifically identifies the
manner in which the Board believes that Employee has not substantially performed
his duties;

(ii) Employee engages in conduct which is demonstrably and materially injurious
to the Parent or any of its Affiliates (as defined in the Merger Agreement),
monetarily or otherwise;

(iii) Employee commits fraud, bribery, embezzlement or other material dishonesty
with respect to the business of Parent or any of its Affiliates, or the Company
or Parent discovers that Employee has committed any such act in the past with
respect to a previous employer;

(iv) Employee is indicted for any felony or any criminal act involving moral
turpitude, or the Company or Parent discovers that Employee has been convicted
of any such act in the past;

 

4



--------------------------------------------------------------------------------

(v) Employee commits a breach of any of the covenants, representations, terms or
provisions of this Agreement;

(vi) Employee violates any instructions or policies of the Company or Parent
with respect to the operation of its business or affairs; or

(vii) Employee uses illegal drugs.

(e) Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Employee’s express written consent:

(i) the material failure by the Company, without Employee’s consent, to pay to
Employee any portion of his current compensation within ten (10) days of the
date any such compensation payment is due; or

(ii) Employer commits a material breach of any of the covenants,
representations, terms or provisions hereof, and such breach is not cured within
thirty (30) days after written notice thereof to Employer, which notice shall
identify in reasonable detail the nature of the breach and gives Employer an
opportunity to respond, excluding, however, failure to pay salary within ten
(10) days as further provided in subsection (i) above;

(iii) any material diminution of Employee’s title, function, duties, authority
or responsibilities (including reporting requirements); or

(iv) a reduction in Employee’s salary as in effect on the date of this Agreement
or as may be increased from time to time; or

(v) a material reduction in the benefits that are in effect from time to time
for Employee; or

(vi) a relocation of the Employee’s principal place of employment to a location
which is beyond a 50-mile radius from Seattle, Washington.

Employee must provide notice to the Company within 90 days of the initial
existence of the condition giving rise to “Good Reason”. Upon the receipt of
such notice, the Company shall have 30 days to remedy the condition giving rise
to “Good Reason”.

(f) Notice of Termination. Any purported termination of Employee’s employment by
the Company or by Employee shall be communicated by written notice to the other
party hereto in accordance with Section 15(a) hereof (“Notice of Termination”).
Such Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provisions so indicated.

(g) Date of Termination, Etc. “Date of Termination” shall mean (i) if Employee’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Employee shall not have returned to the
full-time performance of his duties during

 

5



--------------------------------------------------------------------------------

such thirty (30) day period), or (ii) if Employee’s employment is terminated for
Cause or by Employee for Good Reason or for any other reason (other than
Disability), the date specified in the Notice of Termination as the date on
which it is reasonably anticipated that no further services would be performed
by Employee for the Company, as an employee or independent contractor (which, in
the case of a termination by Employee for Good Reason, shall not be less than
two (2) weeks nor more than two (2) months from the date such Notice of
Termination is given).

Section 7. Compensation Upon Termination or During Disability.

(a) Upon termination of Employee’s employment or during a period of Disability,
Employee shall be entitled to the following benefits:

(i) During any period that Employee fails to perform his full-time duties with
the Company as a result of his Disability, Employee shall continue to receive
his Base Salary at the rate in effect at the commencement of any such period,
together with all compensation payable to Employee under Parent’s disability
plan or other plan during such period, until this Agreement is terminated as a
result of his Disability. Thereafter, Employee shall be provided with disability
benefits that shall be no less than the benefits that Employee would have been
entitled to pursuant to the Parent’s long-term disability plan as in effect
immediately prior to a Change in Control.

(ii) If Employee’s employment shall be terminated by the Company for Cause or by
Employee other than for Good Reason, Disability, death or Retirement, the
Company shall pay Employee his full Base Salary through the Date of Termination
at the rate in effect at the time Notice of Termination is given, unpaid and
properly documented expense reimbursements incurred in accordance with Parent’s
policies prior to termination, and compensation for accrued, and unused vacation
as of the Date of Termination and any amounts to be paid to him pursuant to the
Parent’s retirement and other benefits plans then in effect (“Accrued Amounts”),
and the Company and Parent shall have no further obligations to Employee under
this Agreement.

(iii) If Employee’s employment shall be terminated by the Company or by Employee
for Retirement or by reason of Employee’s death, Employee’s benefits shall be
determined in accordance with the Parent’s retirement, benefit and insurance
programs then in effect.

(iv) If Employee’s employment by the Company shall be terminated by the Company
other than for Cause and other than because of Employee’s death, Disability or
Retirement or by Employee for Good Reason then, effective as of the Date of
Termination, in lieu of any severance benefits which he otherwise would be
eligible to receive under the Parent’s severance plan or policy as in effect
immediately prior to any Change in Control, Employee shall be entitled to the
benefits (“Severance Benefits”) provided below:

(A) The Company shall pay Employee Accrued Amounts through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
(excluding any severance benefits under the Company’s severance plan or policy);

 

6



--------------------------------------------------------------------------------

(B) The Company shall pay Employee, in addition to all Accrued Amounts, either
(i) if prior to a Change of Control, Employee’s then current Base Salary for the
period commencing on the Date of Termination and ending upon the date which is
12 months after the Date of Termination payable in accordance with the regular
payroll practices of the Company; or (ii) if after a Change in Control,
Employee’s then current Base Salary times 1.5 payable in one lump sum on the
Date of Termination; and

(C) The Employee shall be entitled to continue to receive, at the cost and
expense of the Company, the benefits Parent makes generally available to its
officers and executives, in Parent’s group health program, and Employee’s
entitlement to and participation in the group health program shall be at the
same rates which are available to Parent’s other executives and officers for a
period of 12 months after the Date of Termination.

(b) Notwithstanding any other provision of this Agreement, if any amount payable
hereunder would, individually or together with any other amounts paid or
payable, constitute an “excess parachute payment,” within the meaning of
Section 280G of the Internal Revenue Code of 1986 and any applicable regulations
thereunder (the “Code”) which would require the payment by Employee of the
excise tax imposed by Section 4999 of the Code or any interest or penalty (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then he shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that
after the payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes) including, without limitation, any income
taxes (and any interest and penalties with respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment, Employee shall retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the total payments to be
received by Employee pursuant to this Agreement. The determination of whether
the Gross-Up Payment shall be paid shall be made by a nationally recognized
accounting firm selected by Employee and such determination shall be binding
upon him, Parent and the Company for purposes of this Agreement. The costs and
expenses of such accounting firm shall be paid by the Company.

(c) Except as specifically provided in this Section 7, Employee shall not be
required to mitigate the amount of any payment provided for in this Section 7 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 7 be reduced by any compensation earned by
him as the result of employment by another employer or by retirement benefits
after the Date of Termination, or otherwise.

(d) In the event that any payments under this Section 7 or elsewhere in this
Agreement are determined to be subject to Section 409A of the Code, and Employee
is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulation §1.409A-1(i), no such payments shall be made prior to the
date that is six (6) months following the Date of Termination.

 

7



--------------------------------------------------------------------------------

(e) (i) Employee acknowledges and agrees that (A) Employee is solely responsible
for all obligations arising as a result of the tax consequences associated with
payments under this Agreement including, without limitation, any taxes, interest
or penalties associated with Section 409A of the Code, (B) Employee is not
relying upon any written or oral statement or representation the Company, Parent
or any of its Affiliates, or any of their respective employees, directors,
officers, attorneys or agents (collectively, the “Company Parties”) regarding
the tax effects associated with the execution of the this Agreement and the
payment under this Agreement, and (C) in deciding to enter into this Agreement,
Employee is relying on his or her own judgment and the judgment of the
professionals of his or her choice with whom Employee has consulted. Employee
hereby releases, acquits and forever discharges the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with the execution of this Agreement and any payment under the
Agreement.

(ii) Employee must execute a full release of all claims within 60 days following
termination of employment in order to be eligible for Severance Benefits.
Without limiting the remedies available to the Company and Parent for breach by
Employee of Section 8, Section 9, Section 10, , Section 11, or Section 12, if
Employee violates the provisions of such Sections after the termination of
Employee’s employment with the Company in a manner reasonably determined by the
Board to be injurious to the Parent or any of its Affiliates, then Employee will
forfeit the right to any payments under this Section 7 which are unpaid at the
time such violation occurs.

Section 8. Inventions; Assignment.

(a) Inventions Defined. All rights to discoveries, inventions, improvements,
designs and innovations (including all data and records pertaining thereto) that
relate to the business of Parent, including its Affiliates (as defined below),
whether or not able to be patented, copyrighted or reduced to writing, that
Employee may discover, invent or originate during the term of his employment
hereunder, and for a period of six months thereafter, either alone or with
others and whether or not during working hours or by the use of the facilities
of Employer or Parent (“Inventions”), shall be the exclusive property of
Employer and Parent. Employee shall promptly disclose all Inventions to Parent,
shall execute at the request of Parent any assignments or other documents Parent
may reasonably deem necessary to protect or perfect its rights therein, and
shall assist Parent, at Parent’s expense, in obtaining, defending and enforcing
Parent’s rights therein. Employee hereby appoints Parent as his attorney in fact
to execute on his behalf any assignments or other documents deemed necessary by
Parent to protect or perfect its rights to any Inventions.

(b) Covenant to Assign and Cooperate. Without limiting the generality of the
foregoing, Employee shall assign and transfer to Parent the worldwide right,
title and interest of Employee in the Inventions. Employee agrees that Parent
may apply for and receive patent rights (including Letters Patent in the United
States) for the Inventions in Parent’s name in such countries as may be
determined solely by Parent. Employee shall provide to Parent all facts known to
Employee and reasonably requested by Parent relating to the Inventions, and
shall cooperate with Parent’s reasonable requests in connection with vesting
title to the Inventions and related patents exclusively in Parent and in
connection with obtaining, maintaining and protecting Parent’s exclusive patent
rights in the Inventions.

 

8



--------------------------------------------------------------------------------

(c) Successors and Assigns. Employee’s obligations under this Section 8 shall
inure to the benefit of Parent, its Affiliates and their respective successors
and assigns and shall survive the expiration of the term of this Agreement for
such time as may be necessary to protect the proprietary rights of Parent and
its affiliates in the Inventions.

Section 9. Confidential Information.

(a) Acknowledgment of Proprietary Interest. Employee acknowledges the
proprietary interest of Parent and its Affiliates in all Confidential
Information (as defined below). Employee agrees that all Confidential
Information learned by Employee during his employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Parent. Employee
further acknowledges and agrees that his disclosure of any Confidential
Information will result in irreparable injury and damage to Parent.

(b) Confidential Information Defined. “Confidential Information” means all trade
secrets, copyrightable works, confidential or proprietary information of Parent
or its Affiliates, including without limitation, (i) information derived from
reports, investigations, experiments, research and work in progress,
(ii) methods of operation, (iii) market data, (iv) proprietary computer programs
and codes, (v) drawings, designs, plans and proposals, (vi) marketing and sales
programs, (vii) the identities of clients or customers, (viii) historical
financial information and financial projections, (ix) pricing formulae and
policies, (x) all other concepts, ideas, materials and information prepared or
performed for or by Parent and (xi) all information related to the business,
services, products, purchases or sales of Parent or any of its customers, other
than (A) information that is publicly available, and (B) information that
becomes available to Employee after the termination of his employment with
Employer from a third party source not bound by a confidentiality agreement with
Employer or Parent with respect to such information.

(c) Covenant Not To Divulge Confidential Information. Parent and Employer are
entitled to prevent the disclosure of Confidential Information. As a portion of
the consideration for the employment of Employee and for the compensation being
paid to Employee by Employer, Employee agrees at all times during the term of
his employment hereunder and thereafter to hold in strict confidence and not to
disclose to any person, firm or corporation, other than to persons engaged by
Parent or Employer to further the business of Parent or Employer or as necessary
to perform Employee’s duties as an employee of Employer and for the sole benefit
of Parent or its Affiliates, and not to use except in the pursuit of the
business of Employer or Parent, the Confidential Information, without the prior
written consent of Parent.

(d) Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer for any reason, Employee shall
promptly deliver to Parent all documents, data and other information derived
from or otherwise pertaining to Confidential Information. Employee shall not
take or retain any documents or other information, or any reproduction or
excerpt thereof, containing any Confidential Information.

 

9



--------------------------------------------------------------------------------

Section 10. Non-Solicitation.

(a) Solicitation of Employees. During Employee’s employment with Employer and
for a period of twelve (12) months after termination of such employment at any
time and for any reason (the “Restriction Period”), and regardless of whether
any payments are made to Employee under this Agreement as a result of such
termination, Employee shall not solicit, participate in or promote the
solicitation of any person who was employed by Parent or any of its Affiliates
at the time of Employee’s termination of employment with Employer to leave the
employ of Parent or any of its Affiliates, or, on behalf of himself or any other
person, hire, employ or engage any such person; provided, however, that Employee
or an entity for which Employee works shall not be precluded from generally
advertising for employees or from hiring any employees who have not been
solicited by Employee, directly or indirectly, in violation of this
Section 10(b).

(b) Solicitation of Clients, Customers, Etc. During the Restriction Period, and
regardless of whether any payments are made to Employee under this Agreement as
a result of termination of his Employment, Employee shall not, directly or
indirectly, solicit any person who, at the time of termination of Employee’s
employment with Employer was a client, customer, vendor, consultant or agent of
Parent or its Affiliates and with whom Employee had contact on behalf of
Employer or Parent during such period, to discontinue business, in whole or in
part, with Parent or its Affiliates; provided, however, that the foregoing shall
not prohibit Employee from soliciting such clients, customers, vendors,
consultants or agents to do business with any entity or person as long as such
solicitation does not include an express or implied solicitation to discontinue
business, in whole or in part, with Parent or its Affiliates.

Section 11. Non-Compete.

(a) Competition During Employment. Employee agrees that during the term of his
employment with Employer, he will not, directly or indirectly, compete with
Parent or its Affiliates in any way, and that he will not act as an officer,
director, employee, consultant, shareholder, partner, equity owner, lender,
guarantor or agent of any entity which is engaged in any business in competition
with, the businesses in which Parent and its Affiliates are engaged as of the
date hereof or in which Parent or its Affiliates become engaged during the term
of his employment; provided, however, that this Section 11(a) shall not prohibit
Employee or any of his Affiliates from: (i) purchasing or holding an aggregate
equity interest of up to 1%, so long as Employee and his Affiliates combined do
not purchase or hold an aggregate equity interest of more than 5%, in any
business in competition with Parent and its Affiliates. Furthermore, Employee
agrees that during the term of his employment, he will undertake no planning for
the organization of any business activity competitive with the work he performs
as an employee of Employer and Employee will not combine or conspire with any
other employees of Parent and its Affiliates for the purpose of the organization
of any such competitive business activity.

(b) Competition Following Employment. In order to protect Employer and parent
against the unauthorized use or the disclosure of any Confidential Information
of Parent and its Affiliates presently known or hereafter obtained by Employee
during his employment under this Agreement, Employee agrees that for a period of
twelve (12) months after the termination or cessation of his employment with
Employer at any time and for any reason, and regardless of whether any payments
are made to Employee under this Agreement as a result of such

 

10



--------------------------------------------------------------------------------

termination (but subject to the provisions of Section 12 hereof), Employee shall
not, directly or indirectly, for himself or on behalf of any other corporation,
person, firm, partnership, association, or any other entity (whether as an
individual, agent, servant, employee, employer, officer, director, shareholder,
investor, principal, consultant or in any other capacity), engage or participate
in any business which engages in competition with the businesses being conducted
by Parent or any of its Affiliates during the Term anywhere in any state in the
United States or in any foreign country where Parent or any of its Affiliates
distributes software or performs services related to the distribution of
software, or any other business in which Parent or any of its Affiliates was
actively engaged at the time of termination of Employee’s employment with
Employer; provided, however, that this provision shall not prohibit Employee or
any of his Affiliates from (i) purchasing or holding an aggregate equity
interest of up to 1%, so long as Employee and his Affiliates combined do not
purchase or hold an aggregate equity interest of more than 5%, in any business
in competition with Parent or any of its Affiliates, or (ii) serving as an
officer, employee or consultant to any entity or business which operates through
multiple Affiliates or business divisions, as long as Employee is serving as an
officer, employee or consultant to an Affiliate or business division which is
not engaged in competition with Parent or any of its Affiliates.

Section 12. Mutual Non-Disparagement.

(a) During Employee’s employment with Employer and thereafter, Employee agrees
not to make any statement or take any action which disparages, defames, or
places in a negative light Parent or its Affiliates, or its or their reputation,
goodwill, commercial interests or past and present officers, directors and
employees.

(b) During Employee’s employment with Employer and thereafter, Employer agrees
not to make, and shall instruct its officers and directors to refrain from
making, make any statement or take any action which disparages, defames, or
places in a negative light Employee, or his reputation, goodwill, or expertise.

Section 13. Effect of Termination; Actions Upon Termination. The Company shall
pay Employee when due any and all previously earned, but as yet unpaid, salary
and reimbursement of business expenses submitted in accordance with the
Company’s policy as in effect. The provisions of Section 10 and Section 11 shall
terminate and be of no further force and effect in the event (i) Employee’s
employment is terminated by Employer without Cause or by Employee for Good
Reason, and (ii) Employer fails to timely pay Employee the Severance Benefits
and/or any other amounts due pursuant to Section 7. Upon termination of
employment hereunder, Employee shall immediately resign as an officer and/or
director of Company and of any Affiliates, including any joint ventures.

Section 14. Arbitration. Without limiting either party’s right to seek equitable
remedies under Section 15(c) below or otherwise, Employer, Parent and Employee
agree that any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration. Arbitration under this Agreement
shall be governed by the Federal Arbitration Act and proceed in Seattle,
Washington if brought by Employer or Parent and in San Antonio, Texas if brought
by Employee, in accordance with the rules of the American Arbitration
Association (“AAA”). Arbitration will be conducted before a panel of three
neutral arbitrators selected from an AAA

 

11



--------------------------------------------------------------------------------

list of proposed arbitrators with business law experience. Either party may take
any legal action needed to protect any right pending completion of the
arbitration. The arbitrator will determine whether an issue is arbitrable and
will give effect to applicable statutes of limitation. The arbitrator has the
discretion to decide, upon documents only or with a hearing, any motion to
dismiss for failure to state a claim or any motion for summary judgment.
Discovery shall be governed by the Federal Rules of Civil Procedure and the
Federal Rules of Evidence. All information developed by the arbitration or
litigation shall be held in confidence subject to such protective orders, as the
arbitrator deems useful to ensure complete confidentiality. The decision of the
arbitrator shall be final and binding on all parties to this Agreement (and any
third party beneficiaries of this Agreement), and judgment thereon may be
entered in any court having jurisdiction over the parties. All costs of the
arbitration proceeding or litigation to enforce the arbitration award shall be
paid by the party against whom the arbitrator decides. The arbitrator shall have
no right to award punitive, consequential, exemplary or analogous damages.

Section 15. General.

(a) Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested or
by written telecommunication, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified to the other party in accordance with this Section 15(a):

If to Employer or Parent, to:

GlobalSCAPE, Inc.

4500 Lockhill Selma Road, Suite 150

San Antonio, Texas 78249

Attention: President

with copy (which shall not constitute notice) to:

Jackson Walker L.L.P.

112 E. Pecan Street, Suite 2400

San Antonio, Texas 78205

Attention: Steven R. Jacobs

If to Employee, to Employee’s last known address appearing on Employer’s
records.

(b) Withholding. All payments required to be made to Employee by Employer under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to federal, state and local taxes as may be required by law.

(c) Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by Employee of his obligations under any of Section 8,
Section 9, Section 10, Section 11, or Section 12 Employer and parent shall
suffer immediate, substantial and irreparable injury and shall have no adequate
remedy at law. Accordingly, in event of such breach, Employer and Parent shall
be entitled, in addition other remedies and without showing actual damages, to
specific performance and other appropriate injunctive and equitable relief.

 

12



--------------------------------------------------------------------------------

(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

(e) Waivers. No delay or omission by either party in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same consent. In the event that this consent is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format date file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

(g) Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.

(h) Interpretation of Agreement. This Agreement shall be construed according to
its fair meaning and not for or against either party. Use of the words “herein,”
“hereof,” “hereto,” “hereunder” and the like in this Agreement refer to this
Agreement only as a whole and not to any particular section or subsection of
this Agreement, unless otherwise noted. The masculine gender shall be deemed to
denote the feminine or neuter genders, the singular to denote the plural, and
the plural to denote the singular, where the context so permits.

(i) Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and shall be enforceable by the heirs, legal
representatives, personal representatives and permitted assigns of Employee and
the successors and assigns of Employer and Parent. The Affiliates of Employer
and Parent shall be considered third party beneficiaries of this Agreement with
respect to any services provided by Employee to them and in connection with
Employee’s covenants in Section 8, Section 9, Section 10, Section 11, and
Section 12 hereof to the extent such covenants apply with respect to such
Affiliates. Employer may assign this Agreement to a successor entity through a
merger, consolidation or sale of all or substantially all of the assets;
provided that in the event of any such assignment, Employer shall remain liable
for all of its obligations hereunder and shall be liable for all obligations of
all such assignees hereunder. If Employee dies while any amounts would still be
payable to him hereunder, such amounts shall be paid to Employee’s estate. This
Agreement is not otherwise assignable by Employee.

 

13



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement contains the entire understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements and understandings relating to such subject matter, and may not be
amended except by a written instrument hereafter signed by each of the parties
hereto; provided, however, that the terms contained in Section 8, Section 9,
Section 10, Section 11 are cumulative with and not in replacement of any similar
requirements contained in any consulting or employment agreement previously
entered into between Employer and Employee, including without limitation, that
certain Employee Confidentiality, Invention Assignment, Non-Competition and
Non-Solicitation Agreement dated June 1, 2009 between the company and Chris
Hopen (the “Prior Employment Agreement”).

(k) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas, without regard
to its choice of law principles.

(l) Employee Representations. Employee represents and certifies to Employer that
he: (i) has received a copy of this Agreement for review and study and has had
ample time to review it before signing; (ii) has read this Agreement carefully;
(iii) has been given a fair opportunity to discuss and negotiate the terms of
this Agreement; (iv) understands its provisions; (v) has had the opportunity to
consult his attorney; and (vi) enters into this Agreement knowingly and
voluntarily. Employee also represents that he will not make any unauthorized use
of any Confidential Information or intellectual property of any third party in
the performance of his duties under this Agreement and that Employee is under no
obligation to any prior employer or other entity that would preclude or
interfere with the full and good faith performance of Employee’s obligations
hereunder.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

14



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

GLOBALSCAPE, INC. By:  

/s/ James R. Morris

Name:   James R. Morris   Chief Executive Officer

TAPPIN, INC.

 

By:  

/s/ Craig A. Robinson

Name:   Craig A. Robinson   Chief Executive Officer

/s/ Chris A. Hopen

Chris A. Hopen